*564
ORDER

PER CURIAM.
Defendant appeals his conviction, by a jury, for first degree murder, § 565.020.1, RSMo 1986, and armed criminal action, § 571.015, RSMo 1986. He was sentenced by the court to life without the possibility of probation or parole on the first degree murder count and a concurrent term of twenty years’ imprisonment on the armed criminal action count. He also appeals the denial, after an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the record and find the claims of error are without merit; no error of law appears and the findings and conclusions of the motion court are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).